CROCKETT, Justice
(concurring with special comment).
I agree with the decision because, as it clearly points out, under the facts shown, *1120any claim plaintiff Mullins has would be against the R. M. Evans Company, Inc. and not against the defendants in this action. But I add this comment: assuming that the quoted letter should be considered as part of the check and thus as containing a provision that it was payment in full for all past due indebtedness, I do not think we can say as a matter of law that the cashing of the check necessarily paid such indebtedness.
I agree that where there is dispute as to an amount due, and only when there is such dispute, the proffer of a check with such a condition may constitute an offer, which the payee may accept. If he does that would constitute an accord and satisfaction of the claim. But this is not accomplished by the debtor unilaterally imposing such a condition. In this instance, in regard to the dispute between the parties, the trial court submitted the question to the jury as to whether Mr. Mullins, in cashing the check, understood and agreed that he was being paid for all sums then due him. The jury found this issue of fact in his favor. Under such circumstances I do not think we should say that there was an accord and satisfaction as a matter of law.